     Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.566 Page 1 of 26




        1     Michael L. Kirby, Esq. (SBN 50895)
                mike(cu,kirbyandkirby law. com
        2     KIRB)Y& KIRBY LLP
              501 West Broadway, Suite 1720
        3     San Diego, California 92101
              Telephone: 619.487.1500
        4     Facsimile: 619.501.5733
        5     Attorney for Defendants
        6

        7
        8                           UNITED STATES DISTRICT COURT
        9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
      1O      ANTICANCER, INC.,                           Case No.: 18-cv-1543-CAB-MDD

      11                   Plaintiff,                     DECLARATION OF MICHAEL L.
                                                          KIRBY IN SUPPORT OF MOTION
      12            v.                                    FOR SUMMARY JUDGMENT
      13      PDOX, INC., dba CERTIS                      Hearing Date: November 25, 2019
              ONCOLOGY SOLUTIONS, PETER
      14      ELLMAN, and DOES 1 to 10,                   PER CHAMBERS RULES, NO ORAL
                                                          ARGUMENT UNLESS SEPARATELY
      15                   Defendants.                    ORDERED BY THE COURT
      16                                                  Judge:        Hon. Cathy Ann Bencivengo
                                                          Dept.:        4C
      17                                                  Magistrate:   Mitchell D. Dembin
                                                          Dept.:        11th Floor
      18
      19            Michael L. Kirby, under penalty of perjury, declares as follows:
      20            1.     I am an attorney duly admitted to practice law before all the Courts in
      21      the State of California. I am a partner at the firm of Kirby & Kirby LLP and am
      22      counsel for Defendants Certis Oncology Solutions, Inc. ("Certis") and Peter Ellman.
      23      I submit this Declaration in Support of Certis' Motion for Summary Judgment.
      24            2.     Attached hereto as Exhibit 1 is a true and correct copy of Letter from
      25      Eric J. Eastham, Esq. at the law firm of Mintz Levin, to Dr. Robert Hoffman dated
      26      March 13, 2018 re Notice of Termination of License Agreement and Services
      27      Agreement.
      28
{K&K0215065                                                                Case No. 18-cv-1543-CAB-MDD
7)
     Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.567 Page 2 of 26




          1             3.    Attached hereto as Exhibit .2 is a true and correct copy of Excerpts
         2      from the Deposition of Evan Birkhead, taken in the matter entitled AntiCancer, Inc.
         3      v. Certis Oncology Solutions, Inc., et al., San Diego Superior Court, Case No. 37-
         4      2019-00011336, on August 13, 2019.
          5             4.    Attached hereto as Exhibit 3 is a true and correct copy of Excerpts
         6      from the Deposition of Dr. Robert Hoffman, taken in this matter on August 14,
         7      2019.
          8             5.    Attached hereto as Exhibit 4 is a true and correct copy of Letter from
         9      Dr. Robert Hoffman to Peter Ellman dated May 22, 2019.
        10              I declare under penalty of perjury under the laws of the United States and
        11      California that the foregoing is true and correct, and that this Declaration was
        12      executed this 2ist day of October, 2019, at San Diego, California.



                                                       ~~
        13
        14
        15
        16
        17
        18
        19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                                2
{K&K02 l 5065
                                                                         Case No. 18-cv-1543-CAB-MDD
7)
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.568 Page 3 of 26




                   AntiCancer, Inc. v. PDOX, Inc. and Peter Ellman
          USDC, Southern District of California, Case No. 18-cv-1543-CAB-MDD

                         EXHIBITS TO THE.DECLARATION
                             OF MICHAEL L. KIRBY


      Exhibit     Description                                                  Page
       No.                                                                     No.

            1     Letter from Eric J. Eastham, Esq., Mintz Levin, to Dr.     001 - 004
                  Robert Hoffman dated March 13, 2018 re Notice of
                  Termination of License Agreement and Services
                  Agreement

           2      Excerpts from the Deposition of Evan Birkhead,             005 - 012
                  taken in the matter entitled AntiCancer, Inc. v. Certis
                  Oncology Solutions, Inc., et al., San Diego Superior
                  Court, 'Case No. 37-2019-00011336, on August 13,
                  2019

            3     Excerpts from the Deposition of Dr. Robert Hoffman,        013 - 020
                  taken in the matter entitled AntiCancer, Inc. v. Certis
                  Oncology Solutions, Inc., et al., United States District
                  Court,,Southern District of California, Case No. 18-
                  cv-1543-CAB-MDD

            4     Letter from Dr. Robert Hoffman to Peter Ellman             021 - 023
                  dated May 22, 2019




  {K&K02149941}
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.569 Page 4 of 26




                              EXHIBIT 1

      0




                                                                       EXHIBIT 1
                                                                              0001
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.570 Page 5 of 26



<''
                                                                                         · 35.80 Carmel Motintain Roud, Suite 300
      MINTZ LEVIN                                                                                          San Diego, CA 92130·
                                                                                                                      B58-Jj!J-1500.
      EdcJ. Eattharo   I 858 3'14 1877 I l,'ljeastlwn@mfotz.com                                                   858-·314-1501 fax
                                                                                                                   w~w.min:tz.com.

           March 13, 2018


          VIA ELECl'RONIC AND U.S. MAIL

          Robert Hoffman (mei.shale@ginail.'con1)
          AutiCancer, Inc.                                                                                              l..;iure(J Ramseyer
          7917 Ostrow Street                                                                                                C:.'RNo, 14004

          San Diego~ CA 92111

          Re: Notfr:_~ of Termination ofLlcense Agreement and Sorvi.£e§ Ag1•eement
                                                   .        '

          Dear Mr. Hoffnum:

          Our fu'm :nipt•esents PDOX, Inc. As.explained fw.·ther below, please be.advised tha.t PDOX     .
          he1'eby provides notice of its termination of the two agreements b~twcen PDOX and Anti Cancer~
          Inc. - the Services Agreement a~d tho Exclusive License Ag1·eement.

          'l'he Services Agreement

          As you are aware, PDOX andAntJ.Cancer are parties to tl1e Ja.nual'y24, 2017 Services
          Agreement. PDOX has elected to terminate the Services Agreement" for c.ause pursuant to
          Sectio119 as a l'esult of AntiCari.cer's 1nu.1tinle, material breaches of the Agreement.· · . ·
          Anti Canoe/a material _breaches of the Agreement include, but are not liit1ited to~ the following:

                 •     Sections 1. 2 & 3: The Agreetnont requires Anti Cancer to provido the Se~·vices to .
                       PDOX 11in a timely and professional 1nan11e1· a.tid hi. acc0rda11cc with all a:ppl~cable ·
                       Laws/' 1110 Agroorrient frirtl1er requires AntiCance1• to allocate a po1'tlon of its facility
                       to PDOX fol' use as a laboratory and to maintain the remainder of the P:temlses such
                       that it ' 1p1·escnt[s] a reasonably pl'oftlssional image to visitors including patients,
                       om:egiversi PDOX employees, co11su.ltan~· and iiwestors." As you know. and as the:
                       Agreement contemplates1 PDOX intends to obtain a CLIA 11 Ce1'tification, which is
                       vital to its business. A11tiCancer has br.,ached the Agreeme11t by failing to provide the
                       Services "in accordance with applicable laws" and by failing to mahttain the Premises
                       in a ~'reasonably professional" manner. Specifically, PDOX is informed by it'> health
                       and iiafety experts that Anticancer "is in violation of numerous lahol'atory health and
                       flafety standurds that will preclude PDOX from obtaining its· CLlA. Certification.
                        These stand\U·ds include, but a.1'e not limited to, Section 5(a)(1) of OSHA, referred to as
                        the "General D~1ty Clause," which requfres Anti Cancer to futnish a place of.
                        employment "free from recognlzed hazards that are causlng or aro likely to oa1.1se death
                        or.serious physical hanu to his employeesH and to "comply with oconpa.tional sixfety ·.
                       ·and hea1t11 standards'' promulgated by OSHA. AntiCancer is also in violation of

          lf   Clinical Laboratory hr1pmveme.n~ Amendments of 1988 ('?CLIA").

                                    Mit1tz, J,evl.11, Coh:n, Fetdi;t, G1ovsky ai1d Popeo, P.C,
               BosToN    I LotmoN I Los ANGRLES    \   Nilw YORI{ ] SAw.DrnGo I SAN FrtANcrs·co   I STAMFORD I W11smN0'1 0N
                                                                                                                        1




                                                                                                                                  EXHIBIT 1
                                                                                                                                              0002
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.571 Page 6 of 26



         lM:intz> L<.--v.in, Cohn, Fei.tls; Glovaky and Popeo, )J.C.

         Robert Hoffman
         March 13, 2018
         :Page 2

                      OSHA 29 CPR 1910 .1000 et seq., regulating exposure to airbo!'ne chemicals, OSHA
                     29 CFR 1910.1030, et seq., concerning e>.'J)osure to bloodborne pathogen.'!, ru1d OSHA
                     29 CFR 191,0. 1450 e.t seq,, rcgi1lating exposure to hazardous cher.nioals in laboratorie,q,
                     For example~ PDOX notes that AntiCancer has.foiled to keep the viva1'ium1 common
                     areas, and othe1'po1tio1Js of the Pre11:dses in. an acceptable, hw.ard~free condition,
                     PDOX is aware that Anti.Cancer kee,pi:i laboratory mice living outside of a barrier
                     vivadmn; surgeries using hazardous drugs are performed at the Premises without.
                     pl.'oper hood ventilation mid the employees conducting such sutgeries are not properly
                     trained or supel'vised; genetically modified bacteria .a.re being g1·own by AntiCancer in
                     rooms that do not have proper air containment standards and therefore vtsitol's and
                     employees are being exposed to noxio1.1s odors; and hazaf"dous matel"ials and
                     bl.omedioal waste ru:e not being properly stored or removed. This list is not exhaustive,

                .•   ~tio1t 6: Tlte Ag1:cement also specifies that all Deliverables (as that term is defined in
                     the Agreement) ''sh~ll be the sole and exclusive property of 1 PDOX. Howevet\
                     Antloancer has wrongfully denied PDOX access to such Deliveniblesi i11cluding
                     documentation needed to acqufre its CLIA Cerfifioation, ·AntlCancer 1s refusal 'to
                     provide PlJOX with imy and all Deliverables constitutes anothe1· mate1'ial bre:ach of the
                     Agre\linent.

                •    Section 1 L The Agt<ee111ent fu1the1· requires Anti Ca.noel' to :t;iotify PDOX in tl1e event it
                     is 1mable to pay a Material Obligation, whkh is defined ·as auy obligation that, if
                     unpaid, is reasonably Iikoly to jeopardize AntiCancer's ability to perform the Serv.loos
                     Ol' Compcmy's ability to get the foll use and enjoyment o1the PDOX Space. S\ich .
                     Material Obligations exJJ1'essly include items such as r~n\ utilities. payments to.
                     e1nployees and othel' Cl'editors, PDO~ is informed that A11t1Cancer. is in ru1·ears with
                     respect to, a1nong others, the rent for the Premises and the payroll for AntiCancer's
                     employees, Indeed, PDOX has advanced te.ns of thousands of dollars to AntiCa:ncer so
                     that the oompaJJ.y can temponuily safa:fy certain past-d11,e debtsi including its ront
                     obligations which PDOX is informed haw been h'l arrears for a nun-i.ber of years, ~1d it
                     now fears tp.at Anti Cancer is insolvent. Anti Cancer has falled to formally l).otify .: . ·
                     PDOX of these and any other unpaid obligatiop.s, as ~·eKru.ired by the Agreement.
        The Exclusive License Agreement
         AntiCl:lncer has also breached the Exclusive License Agreement by which AntiCanoer purported
         to license twdve patents to PDOX. Since executing t11c Agreement, PDOX was surprised to
       · lem·n that eleven of the tJyeI:v.~ pa.tents had expired or :were. othelwise i:nxalid prio1• to the .
         Effective Dnte of the License Agreement, Jmimny 24, 2017. These facts wel'e Mver disclosed
         to PDOX during the discussions preceding this agreement, yet were known. or should have been
         known to AntiCan.cer, To make matters worse, in the License Agreement) Section 6.l(f),
         Anti Cancer l'epresented, among otl1e.c:,i, that as of the Effective date· It "O'l:vns or otherwise has the
         right to lice.nse 11 the twelve patents to PDOX. It is now clear to PDOX that AntiCancet's                ·
         rept·esentations were false when made, As ~ re:::mlt of AntiCancer'.s misrepi'esentations in
         connection with.the Lic~nse Agreeme11t, PDOX has elected to term:in~t~ the agl'Oe:ment pursuant




                                                                                                                 EXHIBIT 1
                                                                                                                       0003
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.572 Page 7 of 26


.,.     Mi11&:, Lev.In, Colu1, F ertls, Glovsky and Popeo, P. C,

        Robert Hoffman
        March 13, 2018
        Page3

        to section 10.4 for Ant1Cancer's breach of the agreerne.nt and its· 1'fail[ure] to ~lflll [its] mL:1.terial
        obligation[sr' as required by the License Agreement. PDOX considers the fefmination of the
        License Agreement to be effective immediately because A11tiCancer' s breach of Seotio11 6 o~ot
        be cured.                                                                                   '

        PDOX regrets to inform you of its termination of these two agreeinei1ts and·that its relationship·
        with AntiCe;ncer was not nmtually beneflcial to the pa1'ties. PDOX 1·ecognizes you 1·emai11 a
        shareholder of PDOX and it remains open to a future relationship with.you and/0.1· AntiCancer .
        should the right opportiinity p~·ese11t itself,




        Eric J. Eastham

        cc:·     James Cartoni (iim@agiletk.com) .

        76183073v. t




                                                                                                               EXHIBIT 1
                                                                                                                      0004
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.573 Page 8 of 26




                              EXHIBIT 2

      {}




                                                                       EXHIBIT 2
                                                                            0005
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.574 Page 9 of 26




        1           SUPERIOR COURT OB' THE STATE OF CALIFORNIA

        2             COUNTY OF SAN DIEGO, CENTRAL DIVISION

        3

        4    ANTICANCER, INC.,                           )   .

        5               Plaintiff,·                      ) Case No.:

        6              vs.                              ·) 37-2019-00011336-CU-BC-CTL

        7    CERTIS ONCOLOGY SOLUTIONS, INC., a

        8    Delaware corporation; and

        9    PETER ELLMAN, an individual, and

       10    DOES 1 to 10,

       11               Defendants.

       12

       13

       14             VIDEOTAPED DEPOSITION OF EVAN BIRKHEAD

       15                        Ban Diego, California

       16                           August 13, 2019

       17

       18

       19

       20

       21    Reported·by:

       22    Lauren Ramseyer,

       23·   CSR No. 14004

       24    Job /NO. 3457819

       25    Pages 1 - 67

                                                                            Page 1
                                           .                     .
                                Kramm Court Reporters, A Veritext Company
                                             866-299-5127




                                                                                     EXHIBIT 2
                                                                                          0006
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.575 Page 10 of 26




        1             A,    Yes, several months later.                                                            13:21:45

        2             Q,    s,o you met Mr. Ellman first,?                                                        13:21:47

        3             A.    Correct.                                                                              13:21:50

        4             Q.    What was your first involvement, in·a                                                 13:21:51

        5       business sense, with Mr. Ellman or Pete -.- well, are

        6       you aware of a company cai1ed PDOX, Inc.?                                                         13:21:56'

        7             A.    Yes ..                                                                                13:21:59

        8             Q.    Okay.                                                                                 13:22:00 ·

        9             A.    I was a consultant for PDOX~                                 Inc:,                    13:22,00

       10       originally.                                                                                       13:22:03

       11            . Q.   And when did you·_start.working for PDOX,                                             13:22:04

       12       Inc., approximately?                                                                              13,22:06

       13             A,    June 2016, ·                                                                          13:22:07

       14             Q.    And what were you hired to do?                                                        13:22:10

       15             A.    I was hired -- well, the company was a                                                13:22:12

       16       blank slate.     It had Dr. Hoffman's research on                                                 13:22:15

                Anticancer, but it was going to bring all that                                                    13:22:21

       18       research to a new company called PDOX and just                                                    13:22:23

       19       promote the orthotopic PDX procedure.                                    So my                    13:22:27

       20       proposal td PDOX was to prepare materials wiih                                                    13:22:32

       21       messaging for patients, for cancer doctors,                                      and. for         13:22:41

       22       clinical research organizations, and to do-~ build                                                13:22:47

       23       a preliminary website and preliminary materials,                                                  13:22:52

       24       such as sales decks.                 So one of the first projects                                13:22:55

       25       we did was build an investor deck to go out to                                                   13:22:59

                                                                                                                  Page 12
            ~ - - - - - - - - - - - - • •   •   ••   wo•-•   •   •   ••   - - - - - - - - - - ~ - - - , - - - - - - - - - - - - - '



                                     . Kramm Court Reporters, A Veritcxt Company
                                                    866-299-5127




                                                                                                                            EXHIBIT 2
                                                                                                                                      0007
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.576 Page 11 of 26




        1     PDOX, and rather than patient-derived orthotopic                    13:56:13

        2     xenografts, we started to refer to i t as orthotopic                13:56:16

        3     PDX, orthotopic patient-derived xenografts,        which ·          13:56:21

        4     PDX is sort of the industry generic term for mouse                  13:56;26

        5     xenografts.                                                         13:56:30

        6               So we -- I    spent a weekend where I     changed         13:56:32

        7     all of the -- all of the PDOXs to orthotopic PDX so            ·    13:56:35

        B     we wouldn't' be using the PDOX mark anymore.                        13:56:42

        9          Q.   n'id ·you ev'?r have any ·invol"-'.'E;ment with an        13;56;47

       10     AngioMouse trademark?                                              13:56:48

       11          A.   Yes.                                                     13:56:53

       12          Q.   What was your involvement?                               13:56:53

       13          A.   s,o in the early phases, the_ early                      13: 56·: 55

       14     brochures, we listed -- there were two or three                    13:56:57

       15     other trademarks that were lab procedures that I                   13:57:01

       16     that we would do with tumors ihat were.part o~ the                 .13:"57:04

       17     Anticancer ~phere of product ofierings. ·                          13:57:08
                                                     ..
       18          Q.   And was the -other on_e AngioMouse         .no, A ·      13:57:14

       19        AHDR, DA?                                                       13:57:18

       20               MR. ELLMAN:      HDRA,                                   13:57:20

       21               MR. KIRBY:      HDRA.                                    13:57:24

       22               T,HE WITNESS:     Yes, sounds right.                     13:57:25

       23     BY MR. KIRBY:                                                      13:57:26

       24          Q.   What was that, to your understanding?                    13:57:26

       25          A.   I didn't understand what any of them were.               13:57:28

                                                                                  Page 37

                               Kramm·Comi Reporlers,A Veritcxt Company
                                           866-299-5127




                                                                                            EXHIBIT 2
                                                                                                 0008
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.577 Page 12 of 26




        1     They were      from my perspective,      I was. trying ·-- I      13:57°:30

        2     was trying to market and promote the orthotopic PDX               13:57:34

        3     technique, and any other products that .we would put              13:57:39

        4     out there would dilµte that message, because that                 13:57:43·

        5     message was how we were going to help -- help                     13:57:46

        6     patients and appeal -- appeal to oncologists.                     13:57:49

        7                 so any of those clinical lab types of                 13:57:52

        8     products were initially listed on the-~ on. the PDOX              13 :·57:56

        9     Bite, because Anticancer would have done that work,               13:58:01

       10     as I ~nder~tood it, but once we became Certis                     13:58:05

       11     Oncology, we -- we took all that information down.                13:58:10

       12          Q.     You didn't want either of those to dilute             13:58:13

       13     or detract from the PDOX -- or the PDX?                           13:58:16

       14          A.     C,orrec t, yeah.    They weren' t      they           13:58:20

       15     weren't good -- I was looking for good acronyms,                  13:58:23

       16     good names that would appeal to people, that they                 13:58:25

       17     would understand what it is.        Those were lab                13:58:28

       18     products, and we were          we were trying to buil\l,          13:58:32

       19     what would eventually become a consumer             product       13:58:35

       20     for consumers,                                                    13:58:39

       21          Q.     And neither of those.were products for.               13: 58 :.40

       22     consumers, correct?                                               13:58:42

       23          A.     L don't think so.                                     13:58:44

       24          Q.     And at some point, were_ you told to remove           13:58:45

       25     any reference to HDRA from the web -- ;f;r-om the PDOX,           _13: 58: 47

                                                                                Page 38

                                Kramm Court Reporters, A Verite:J:(.t Company
                                             866-299-51'27.




                                                                                          EXHIBIT 2
                                                                                               0009
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.578 Page 13 of 26




        1     Inc. or Certis Oncology website?                               13:58:52

        2          A.   So it was right around.the time we were              13:58:54

        3    moving to Certis Oncology, we sort of made i t -- the           13:58:58

        4     Certis team made an executive decision 'to -- to               '13; 59 :·02

        5    phase out all _the Anticancer rel~ted trademarks and            13:59:05

        6     stop using them completely.                                    13.:59:08

        7          Q.   Did you ever become aware of whether there           13:59:11

        8     was ever any -- a dollar of revenue generated by               13:59:13

        9     either HDRA or ~ngioMouse?                                     13:59:16

       10          A.   No.   From_AntiCancer, not from PDOX.                13;59:20.

       11          Q.    Did anybody ever give you any indication            13:59:29

       12     of the volume of revenue,     if any,   from Anticancer        13:59:32

       13     from those two trademarks?                                     13:-59:35

       14         -A.   No.                                                  13:59:36

       15          Q.    But the one that you did know,      there was       13:59:37

       16     no revenue for PDOX,     Inc. or Certis from those two         13:59:39

       17     trade.marks I correct?                                         13:59:43

       18          A.    Correct.                                            13:59:53

       19          Q.    Letis mark Exhibit 16.                              13:59:54

       20                (Exhibit 16 was marked for identification.)         13:59:55

       21     BY MR. KIRBY:                                                  14:00:06

       22          Q,    Can you tell us what Exhibit 16_      ~~;   or      14:00:11

       23     what it depicts?                                               14:00:14

       24          A.   _rim not i hundre~ percent sure what this            14:00:15

       25     is, but I think what it is, is we were taking                  14:00:17

                                                                              Page 39

                                 Kramm Court Reporters, A Veritcxt Company
                                              866-299-5127




                                                                                        EXHIBIT 2
                                                                                             0010
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.579 Page 14 of 26




        1     point.                                                            14:01:58

        2             Q.   And this was Dr. Hoffman approving of the            14:02:00

        3     new logo for PDOX?                                                14:02:02

        4             A.   Xes.    That's Dr. Hoffman 1 s·email alias.          14:02:04

        5    And this is one of several logos that -- that we                   14:02:07

        6    proposed using.        We didn't -- in fact, we didn't end         14:02:13

        7     up using this one, but the idea was that we were                  14:02:17

        8     going to brand the company PDOX with the preface                  14:02:20

        9    Anticancer,     so the company was going to be named               14:02:24

       10    Anticancer PDOX, td harken back to people that were                14:02:26

       11     familiar with the company Anticancer.           So we             14:02:31

       12     designed several logos for that.          The· one we ended       14:02:33

       13     up using had Anticancer and PDOX a little mare                    14:02:36

       14     balanced.                                                         14:02:39

       15             Q.   And at some point the nani.e changed' to             14:02:40

       16     simply PDOX,    Inc., and then·later to.Certis                    14:02:42

       17     Oncology?                                                         14:02i46

       18             A.   No, that's not the way I understand it.          I   14:02:47

       19     understand that the parent company was always                     14 :·02; 50

       20     PDOX,    Inc. , and we were changing, the name of the dba         14:02:52

       21     from Anticancer PDOX, to Certis Oncology Solutions.               14:02:56

       22             Q.   Okay.    Mark Exhibit 1B.                            14:03:00

       23                  (Exhibit 18 was marked for identification.)·         14: 03 :.16

       24     BY MR. KIRBY:                                                     14:03:18

       25             Q.   By the way, how did you -- did you bill ·            14·: 03: 18

                                                                                Page 41

                                   Kratnm Couii Reporters, A Veritext Company
                                                 866-299-5127




                                                                                          EXHIBIT 2
                                                                                                0011
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.580 Page 15 of 26




        l     for your time on a monthly or quarterly_basi~, how              14:03:21

        2    did you bi 11?                                                   14:03:25

        3          A,      Yeah, we were on a monthly retainer, and I         14:03:26

        4    would .bill 'at the end of. the month, and the                   14:03:29

        5    agreement was that I would do one day a week or                  14:03:31

        6     about eight hours a day, or about 32 hours a month.             14:03:35

        7          Q,      How detailed were your billings?                   14:03:41

        8          A.      They weren't.                                      14:03:44

        9          Q.      Okay.                                              14:03:45

       10          A.      I did -- it's funny, because most clients          14:03:46

       11     I will break down by the hour, but as Pete; as the              14:03:49

       12    person who had to approve those, didn't want to.deal             14:03:53

       13     with that.     Neither did I.·                                  14:03:55

       14          Q,      Tell us what's Exhi~it 18 deal with.               14:03:57

       15          A.      This is a poster that was created from a           14:04:10

       16     published article that was ~ritten by one 6f ~he                14:04:16

       17     UCLA doct'or,s, and we obtained permission to use the           14:04:20

       18     poster on our website and in our marketing                      14:04:24

       19     materials,                                                      14:04:26

       20          Q.      Obtained permission from the doctors?              14:04:27

       21          A.      From UCLA.                                         14:04:29

       22          Q.      Okay.    Who·is Tara, thatis refeired to in        14 ·= 04: 31

       23     here in· ·the first email?                                      14:04:45

       24          A.      She's one of the oncologists who's a               14:04:47

       25     colleague of Dr, Singh and Dr. Eilber, and she was              14:04:50

                                                                              Page 42

                                   Kramm Cou1t Repmters, A Veritext Company
                                                866-299-5127




                                                                                         EXHIBIT 2
                                                                                              0012
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.581 Page 16 of 26




                              EXHIBIT3

      {}




                                                                       EXHIBIT 3
                                                                              0013
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.582 Page 17 of 26




        1                       UNITED STATES DISTRICT COURT

        2               FOR THE SOUTHERN DISTRICT.OF CALIFORNIA

        3

        4    ANTICANCER,       INC.,.                          .)

        5                  Plaintiff,                               Case No.:

        6                 v.                                        18-cv·-154 3 -CAB-MDD

        7    PDOX,    INC. , dba CERT IS ONCOLOGY

        B    SOLUTIONS,    PETER ELLMAN, and DOES 1

        9    to 10,

       10                  Defendants.

       11

       12

       13            VIDEOTAPED DEPOSITION OF ROBERT HOFFMAN, Ph.D.

       14                               San Diego; California

       15                                 August 14, 2019



       17             Reported by: Lauren Ramseyer,. CSR No.                14004

       18

       19

       20

       21

       22

       23

       24

       25


                                                                                    Page. _1
                                                 -------~-----·                       ···-   ·---~
                                 Kramm Comi Reporters, A Veritcxt Company
                                             866-299-5127




                                                                                               EXHIBIT 3
                                                                                                     0014
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.583 Page 18 of 26




        1            A.    That 1 s part of nothing,           yes.        Nothing.
        2    They couldn't do.
        3            Q.    You knew in 2017 that PDOX,                Inc.    could not.
        4    use the AngioMouse process at all;·
        5            A.    I   -- they could have if we would have --

        6    if we would have had some agreement to do it.                        Could

        7    have.
        B            Q.    But. no one from PDOX,           Inc. ever asked that

        9    PDOX,    Inc. be allowed to use the AngioMouse process,

       10    did they?
       11            A.    Not to my memory.
       12            Q.   ' Okay". · And you 1 re    ·not awar·e. of· any
       13    instance, are you, where PDOX ever used the

       14    AngioMouse process?
       15            A.     Can we keep o~r terms a little bit more

       16    precise?       PDOX,    Inc.   -~
      ·17            Q.     Yes,    I 1 m sorry.     I ·thought I      --

       18            A.     -~ aka Certis,         aka whatever they aka

       19    about.       So we're talking about --

       20            Q,     Yes, iet me restate it.              I 1 ll restate the
       21    question.'
       22                   You're not aware of any instance where

       23    PDOX,    Inc. ever used the AngioMou~e process; is thai

       24    true?
       25            A.     I'm not aware.          That's correct.           You're

                                                                              Page 74

                               Kramm Court Reporters, A Veritcxt Company
                                            866-299-5 l 27




                                                                                        EXHIBIT 3
                                                                                             0015
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.584 Page 19 of 26




        1     correct.
        2             Q,   And you're not aware that PDOX,                     Inc.   ever
        3     received one dollar of revenue related to any use of
        4     the AngioMouse process; is that true?
        5             A,   I think you told me PDOX, Inc. didn't have
        6     one doll~r of revenue for anything.
        7             Q.   Fr6m that, we can assume they didn't have·
        8     any revenue from AngioMouse,                correot?
        9             A.   Yes   1   sir.
       10                  MR. VALENTI:           I'm just going_ to object.
      11      That's speculative.            It assumes facts not in
       12 ·   evidence.

       13     _BY ·MR. KIRBY:

       14             Q,   There was,        {n all the board meetings that
       15     you at ten'c;l.ed at PDOX,       Inc. , there was never a
       16     discussion about PDOX,            Inc. getting into the use of

       17     AngioMouse process., was there?.
       18             A.   Not that I can remember.
       19             Q.   All right.·         You were aware, ~hough, when
       20     you were working with.Mr. Biikhead ~- is that his
       21     name,    from yesterday -- that the name AngioMouse
       22     appeared on some.of the brochures or·on the

       23     literature, correct?
       24             A.   Yes.·

       25             Q.   And you didn't. object to that-,                   did you?

                                                                                Page·75 ·

                                Krainm Coutt Reporters, A Veritext Cothpany
                                              866-299-5127




                                                                                         EXHIBIT 3
                                                                                              0016
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.585 Page 20 of 26




        1    PDOX,    Inc.    removed the reference to AngioMouse on
        2    its website?
        3            A.      I think AngioMouse w~s lortg on.the w~bsit~
        4    that         I testified yesterday, M~. Kirby,                      that that
        5    website i~ very c6mplicate~.                    There's -- you go
        6    here,    there,       and there, and brochures open up.                      So I
        7    think -- and we can go back in hi~tory and look that
        8    AngioMouse stayed on that website a long time.
        9            Q.      You never saw any effort by PDOX,                     Inc.
       10    that they were trying to generate revenue off of the
       11    AngioMouse trademark, did you?
       12            A.      No.
       13            Q.      Okay.       And the same,        let's go to HORA.
       14    Did you ever·see any indication that                              well,   strike
       15    that.
       16                    Could PDOX,         Inc. use the.HORA process?
       17            A.      Mr. Ellman and I discusied.this
       18    possibil~ty of having another agreement where we
       19    would incorporate HDRA into 6ur collaboration.                               We
       20    discussed this possibility, because HDRA· could have
       21    been complimentary to PDOX.
       22            Q.      But it never reached the ·stage of a
       23    proposed 'written agr~e\U.ent, did it?
       24            A.      No, sir.
       25            Q.      Okay.

                                                                                  Page 77

                                   Kramm Court Reporters, A Veritext Company
                                                866-299-5127




                                                                                               EXHIBIT 3
                                                                                                    0017
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.586 Page 21 of 26




        1            A.        Mr. Kirby .'..:-
        2                      MR. VALENTI:         6alls for speculation.
        3                      THE WITNESS:         Thank you,          We had a
        4    discussion yesterday,                if Anticancer were to be

        5    would put on its website                 11
                                                           Kirby Law,   11
                                                                              and make the
        6    implications of putting Kirby Law on AntiCancer 1 s

        7    website is that one could do business with Kirby Law
        8    through Anticancer.               This is not good for Kirby Law.
        9                      So putting our trademarks 6n their
       10    Certis' website is confusing in the market.                             It 1 s
       11    wrong.       You wouldn't want Kirby Law on our website.
       12    It's wrong.           So this is cbnfusing in the --
       13    confusing the market.
       14    BY MR. KIRBY:

       15            Q.        But when those two trademarks went on the·
       16    PDOX,    Inc. website, they did so with your direct

       17    approval, didn't they?
       18            A.        Mr. Kirby,      that's right.
       19            Q.        Okay.    And·
       20            A.        And if you had given me permission to put

       21    Kirby Law on our website, you . co_uldn
                                               .. . .
                                                      1
                                                        t ·. complain
                                                             '           ':




       22    about it.          But then after you and .I had a fight and

       23    we broke off our agreements and! kept_Kirby Law on
                           '
       24    our website, .that 1 s a violation, not g6od.

       25                      So it's one thing when we have an

                                                                                   Page 88

                                  Kramm Court Reporters, A Veritext Company
                                                  866-299-5127.




                                                                                              EXHIBIT 3
                                                                                                   0018
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.587 Page 22 of 26




        1    was no agreement.                     So this       we were -- as I w~s
        2    testifying about --
        3           Q.         Was Exhibit. 5 7.
        4           A.         Y~ah,            is this 57?· .Yes.     The PDOX mark is
        5    not part of either agreement.
        6           Q.         Okay.            But there is no Writing:          sir,
        7    about -- that was issued on or before March 4,                              2018,
                          .            .
        8    terminating any licenses. granted by Anticancer to
        9    PDOX or Cert is.
       10           A.         We never granted a. license for PDOX.
       11           Q.        · Well, ·sir, when you write~ letter that

       12    says   11
                         0n   or before March 4,             2018,    Anticancer revoked
       13    and terrninated,              11
                                                ·how was that carried out?
       14                      MR. VALENTI:             Can you finish that

       15    sentence, Mike?                     Because I think that changes the
       16    meaning.
       17                     , MR.     KIRBY:        It says,    revoked and

       18    terminated any and all alleged implied licenses by
       19    Anticancer to Certis Oncology Solutions,                             Inc. for
       20    any and all of Anti Cancer I s intell_ectual property,
       21    IP,    including, but not limited to, patent,                         patent
       22    applicati~ns, trademarks.
       23.   BY MR. KIRBY:
       24           Q.         How was this -- what form.did this
       25    termination on or before March 4,                        2018 1 take?

                                                                                    Page 94

                                      Kramm Court Reporters, A Veritext Company
                                                   866-299-5127




                                                                                              EXHIBIT 3
                                                                                                   0019
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.588 Page 23 of 26




        1           A.   · This was the date of the theft,                 so it was
        2    my understanding that that theft left them ~ith no
        3    rights.
        4           Q.   Would you agree, Dr. Hoffman, that there 1 s
        5    never been a written -- had never been, as of
        6    March 4, 2018, any written notific~tion of
        7    terminatiori issued from PDOX~              Inc. -- excuse me --
        8    from Anticancer;        Inq. to PDOX or Certis, was there?
        9           A.   One mor~ time, please.
       10           Q.   Sure.       This letter says that on or before
       11    March 4,    2018, Anticancer revoked and terminated,
       12    and my question is,          there was -never such written
       13    notice of term{nation or revocation,                   was there?
       14           A.   No.

       15           Q.   And you 1 re saying that the moving out and

       16    taking the equipment that PDOX,                Inc.    took was a

       17    revocation?
       18           A.   No, sir.
       19           Q.   What happened on or before March 4,                   2018,

       20    that you're referring to in this letter?
       21           A.    Our PDOX tumors weie stolen.
       22           Q.    But this letter relates .to -- first of

       23    all,   it says AntiCance~'s intellectual property
       24    including but not limited to patents, patent

       25    applications, trademarks,             the licensing agreement

                                                                            Page 95

                               Kramm Court Reporters, A Vcritcxt Company
                                            866-299-5127




                                                                                      EXHIBIT 3
                                                                                           0020
Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.589 Page 24 of 26




                               EXHIBIT 4

       0




                                                                        EXHIBIT 4
                                                                               0021
    Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.590 Page 25 of 26




'.ti ':   :;1;. . . . . . .
                                                                      .       :/ . ". '•; .. >)·· :.,.::"..

            '
                                                                      "   ~


                                                               ....                     . •,-. .,,..
       \
                                                                                                       :• ,•'




              }-

'\~;~·-&ANnONCER
                   ~ I N C O ·R P O R A           r   E D
                   7917 OSTROW STRel:T, SAN DIEGO, CAL.IFORNIA 92111-3604
                   TELEPHONE' 858-654·2555                                                              E-MAIL: arr@anticanoer.oom
                   FACSIMILE 858-268-4'175                                                                      www.antioa1.1cer.com ·


                   May 22,201.9

                   VIA CERTIFIED MAIL

                   Peter Ellman
                   Certis Oncology Solutions, lnc.
                   4940 Carroll Canyon Rd., Suite 120
                   San Diego, CA 92121

                   Dear Mr. Ellman,
                                                                                           ..
                   This letter shalt serve as.official notice and req.ffirmati6n that on or before March 4, 201.8
                                                                                               all
                   k1tiCancer, Inc.("AntiCancer~i) revoked and terminated any and alleged implied license/shy
                   AntiCancer to Certis Oncology Solutions, Inc. ("Certis") for any and all of AntiCancer's
                   Intellectual Property (IPt including but not limited to patents, patent applications, trademarks,
   (
                   trade secrets, info11nation1 and know how).                                       ·

                   Specifically, on or before Match 4,.2018 AntiCancer revoked and terminated any such implied
                   license to its federal trademark "PDOX/' and hcteby restates such'revocation and tennination 1
                   and demands Certis cease and desist any further infringing use of the mark and any other .
                   AntiCancer rP, including 'but not limited to patents, patent applications, trademarks, trade secrets,
                   infonnation~ and know how.




                                                                                                                        LAm.UJFlt1111mycr
                                                                                                                         c.~n •~c. 1400.s.




                                                                                                                                             EXHIBIT 4
                                                                                                                                                  0022
             Case 3:18-cv-01543-CAB-MDD Document 34-2 Filed 10/21/19 PageID.591 Page 26 of 26

     ~1Lfillllgl?,~t1wL~


      ·. ,~ turn 111 r11
                                                                        Wr.~m:~~ P.f         1



                               11
                                        .a
                                       ~~~
                                                                        SAN DJEGo''cA"
                                                                        it~1 9 '·.:' : .
                                                                       -~~eilKtr-}
                                                                                             ~.::."'" ,,-~,-·:,
                                                                                                 '---·--~

                                                                          $6~30 . ,::v-~--~·--.;_ -         ¢-
                                                                                                                   ..',
                                                                                                                  --4
                                           1000
                                                           92121        F!2aQ4Ei 05636-:20
~-     1018 309n oaao 66h2 1692

                              ?.\(_~~ ." E\l;'A" a. v1
                             .(-ev:ls              9(\(_o\o"J)                 ~\vt-wn61 {V\c
                                    Lf 9 4 o . .Cu-, ire, II                                 ~Y','J(f(\ W
     . ·~UUil itCt\frl                                s· U \ it           \ -~ {)                                   ·lmDmM ~Elff
          Rill- . "·~'\!""               ~v\-               u ,e~o                      C ;,· _ --~~
                               s-2 i 2 i :... 17::;s,:;s           ,ji l'tilJ1iwiMii 1 llU\1iip(4,\~l\1 1wt!l,1U1+ i!h




                                                                                                                                   EXHIBIT 4
                                                                                                                                        0023
